DETAILED ACTION
The following is responsive to Applicant’s Response dated September 1, 2021 and telephonic communications with Applicant’s Representative conducted on September 13, 2021.  With respect to Applicant’s Response, claims 1, 7, 9, 15, 16, and 20 are amended.  With respect to the telephonic communications, Applicant’s Representative approved, by way of the following Examiner’s Amendment, amendments to claims 1, 9, and 16.  Accordingly, claims 1–20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexis Hatzis on September 13, 2021.

In the Claims:  

1. (Currently Amended) A method for determining a user's satisfaction using historical chat transcripts in a natural language processing system, the method comprising: 
training an intent and entity classifier on a set of historical chat transcript data, wherein the intent and entity classifier includes pre-defined tags with one or more of an 
receiving a chat transcript and a user-defined business priority; 
separating the chat transcript into a set of triplets, the set including two or more triplets; 
utilizing, by a machine learning model, the trained intent and entity classifier to tag each triplet in the set of triplets with one or more tags of the pre-defined tags; 
generating, by the machine learning model, at least one multi-dimensional success vector based on the one or more tags; and 
aggregating, by the machine learning model, the at least one generated multi-dimensional success vector to determine an overall satisfaction, wherein the overall satisfaction is based on the user-defined business priority.

9. (Currently Amended) A computer system for determining a user's satisfaction using historical chat transcripts in a natural language processing system, comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: 
training an intent and entity classifier on a set of historical chat transcript data, wherein the intent and entity classifier includes pre-defined tags with one or more of an 
receiving a chat transcript and a user-defined business priority; 
separating the chat transcript into a set of triplets, the set including two or more triplets; 
utilizing, by a machine learning model, the trained intent and entity classifier to tag each triplet in the set of triplets with one or more tags of the pre- defined tags; 
generating, by the machine learning model, at least one multi-dimensional success vector based on the one or more tags; and 
aggregating, by the machine learning model, the at least one generated multi-dimensional success vector to determine an overall satisfaction, wherein the overall satisfaction is based on the user-defined business priority.

16. (Currently Amended) A computer program product for determining a user's satisfaction using historical chat transcripts in a natural language processing system, comprising: 
one or more non-transitory computer-readable storage media and program instructions stored on at least one of the one or more non-transitory computer-readable storage media, the program instructions executable by a processor to cause the processor to perform a method comprising: 
training an intent and entity classifier on a set of historical chat transcript data, wherein the intent and entity classifier includes pre-defined tags with one or more of an 
receiving a chat transcript and a user-defined business priority; 
separating the chat transcript into a set of triplets, the set including two or more triplets; 
utilizing, by a machine learning model, the trained intent and entity classifier to tag each triplet in the set of triplets with one or more tags of the pre- defined tags; 
generating, by the machine learning model, at least one multi-dimensional success vector based on the one or more tags; and 
aggregating, by the machine learning model, the at least one generated multi-dimensional success vector to determine an overall satisfaction, wherein the overall satisfaction is based on the user-defined business priority.

REASONS FOR ALLOWANCE
Claims 1–20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s Response is sufficient to overcome the previous objection to claims 1, 9, and 16 for informalities.  Accordingly, the previous objection to claims 1, 9, and 16 is withdrawn.
Applicant’s Response is sufficient to overcome the previous rejection of claims 7, 15, and 20 under 35 U.S.C. 112(a) as failing to comply with the written description 
Applicant’s Response, in combination with the Examiner’s Amendment included above, is sufficient to overcome the previous rejection of claims 1–20 under 35 U.S.C. 101 as being directed to non-statutory subject matter.  More particularly, “training an intent and entity classifier” and “utilizing by a machine learning model, the trained intent and entity classifier” are additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.  Examiner submits that, in view of paragraphs 32, 56, and 60 of Applicant’s Specification, a machine learning model that utilizes a trained classifier embodies an improvement to the functioning of the computer or an improvement to the technology or technical field.  As a result, the previous rejection of claims 1–20 under 35 U.S.C. 101 is withdrawn.
As noted on page 5 of the Non-Final Office Action mailed June 1, 2021, when considered in view of the claims as a whole, the prior art of record, either alone or in any combination, does not disclose “training an intent and entity classifier on a set of historical chat transcript data, wherein the intent and entity classifier includes pre-defined tags with one or more of an intent, an entity, and a sentiment, and wherein the intent is a customer's desired outcome and the entity modifies the intent” and “utilizing, by a machine learning model, the trained intent and entity classifier to tag each triplet in the set of triplets with one or more tags of the pre-defined tags,” as substantially recited in independent claims 1, 9, and 16.  Accordingly, claims 1–20 are allowable over the prior art of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623